             Case 4:20-cv-08311-KAW Document 20 Filed 03/04/21 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                       UNITED STATES DISTRICT COURT
9
                      NORTHERN DISTRICT OF CALIFORNIA
10
     MARK GONZALEZ,                                  )     Case No.
11
     individually, and on behalf of all              )
12   others similarly situated,                      )       4:20-cv-8311-KAW
13   Plaintiff,                                      )
     v.                                              )
14
     MCGUIRE RESEARCH                                )     NOTICE OF VOLUNTARY
15   SERVICES, INC.; and DOES 1                      )     DISMISSAL OF ACTION WITH
     through 10, inclusive,                          )     PREJUDICE AS TO PLAINTIFF
16
     Defendant.                                      )     AND WITHOUT PREJUDICE AS
17                                                   )     TO THE PUTATIVE CLASS.
18
                                                     )
                                                     )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant          to          the                Fed.            R.        Civ.   P.
25   Respectfully submitted this 4th Day of March, 2021,
26
                                                By: s/Adrian R. Bacon Esq.
27
                                                     Adrian R. Bacon
28                                                 Attorney for Plaintiff



                                          Notice of Dismissal - 1
             Case 4:20-cv-08311-KAW Document 20 Filed 03/04/21 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on March 4, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on March 4, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
